PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $60.00, based upon the following facts: On or about January 7, 1979, Phyllis A. Garland was operating a 1974 Chevrolet Monte Carlo titled in the name of Charles W. Garland on West Virginia Route 62 and 2. In the course of this travel, the automobile crossed the Shadle Bridge over the Kanawha River between the cities of *289Henderson and Point Pleasant, West Virginia, which bridge is owned and maintained by the respondent.
While crossing the bridge, the vehicle struck a loose piece of steel, resulting in damage to a tire. This occurred because of the respondent’s negligence in failing to properly maintain the bridge, which negligence was the proximae cause of the resultant damages.
Based on the foregoing facts, the Court hereby makes an award to the claimant in the amount stipulated.
Award of $60.00.